Citation Nr: 1439973	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  06-36 149	)	DATE
	)
	)
06-36 149
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran had active service from January 1991 to January 1994.  He died in March 2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 regional office (RO) rating decision.  

In February 2012, the Board remanded the claim for further development.  


REMAND

In August 2014, the appellant requested a Travel Board hearing at the RO located in Portland, Oregon.  In view of the foregoing, the appeal must be returned to the RO so that the appellant can be scheduled for a hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing at the Portland, Oregon RO.  Once the hearing is conducted, or in the event the appellant cancels her hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



